Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive. 

Argument: Applicant argued that “Specifically, Jain fails to disclose or suggest "assistance data comprising relative position information between base stations," as recited,…” (Remarks 6/8/2022, page 11, lines 7+; page 12, lines 18+).

Response: Examiner fully agrees with Applicant that Jain does not disclose sending assistance data comprising relative position information and had explicitly stated so in CTNF (page 5, lines 6 – 10). Examiner also stated there, that Jain sends position data, which Applicant agreed to in Remarks (6/8/2022, page 12, lines 11 – 12).
Applicant’s method requires sending relative position information. This involves one extra step of calculating relative position information from position information, which can easily be performed by one of ordinary skill in the art.
Examiner argued that sending relative position information is an obvious variation of sending position information. Examples of relative position information were stated by the Applicant to be distance between base stations, angles between base stations. Instead of sending position information, the location server can as easily calculate relative position information and send that to the UE. Alternately, the location server can send just the position information and have the UE calculate the relative position information. The fact is that relative position is needed in Applicant’s method  and has to be calculated on one of either side, i.e. either at the location server or at the UE. One of ordinary skill in the art can easily calculate it on either side and send either position information or relative position information to the UE. These are merely obvious variations of each other under Rationales for Obviousness (MPEP 2143, Rationale F) .

Argument: Applicant argued that “The present rejection is premised on an interpretation that the "relative position" is the distance between the base station and the UE. For example, as stated in the rejection the "relative position can be used to determine which base stations are far off" and that this causes "their signal strength, SNR toi be poor."” (Remarks 6/8/2022, page 11, last paragraph);

The "relative position information between base stations" cannot be used to "determine which base stations are far off," and is not relevant to the "signal strength, SNR" of signals received from the base stations by the UE (Remarks 6/8/2022, page 12, 2nd  paragraph).

Response: Examiner respectfully disagrees. Examiner made no such premise that the relative position is the distance between the base station and the UE.  
As an example of how relative position between base stations can be used in eliminating base stations from the position calculation, let’s assume that there are multiple base stations, some of which will be naturally close to the UE and some of which will be further away. If the UE receives reference signals from base stations B1 and B2, then it knows two possible positions of its location,  i.e. it knows it’s general position. If other base stations are located far from B1 and B2, they could be eliminated from the position calculation based on their relative position, since the UE would know that they are far off and hence their reference signals would have a low SNR at the UE. Calculating the UE position based on a low SNR reference signal could lead to position errors.

Argument: Applicant argued that:

 “Additionally, at page 10 of the Office Action, the Examiner states "Hu discloses receiving assistance data with relative position information for one or more sidelink UEs ([0046]; Fig., 1 A shows 101 and 101 b with side link)." Applicant disagrees.  ….  Thus, paragraph [0046] is related to the UE sending information to the network side, not a UE "receiving assistance data," as recited in claim 5.  (Remarks 6/8/2022, page 12, last paragraph).

Response: Examiner respectfully disagrees. Applicant’s claim 5 is actually incorrectly stated.  Claim 5 recites:
“…receiving assistance data with relative position information for one or more sidelink UEs;”
This should actually read:
“…receiving assistance data with relative position information from one or more sidelink UEs;”
and is the interpretation given by the Examiner in rejecting claim 5. Hence Applicant’s argument is moot.
Applicant’s Fig. 5 clearly shows that the SL UEs 106 a &b, provide assistance data to the Target UE (step 4), or equivalently, the target UE receiving assistance data from one or more sidelink UEs.
Hence claim 5, and similar claim 12 should be corrected. This is also repeated below in the claim objection. 

Claim Objections
Claims 5, 12 objected to because of the following informalities:  
In claims 5, 12 (1st lines):
“…receiving assistance data with relative position information from one or more sidelink UEs;”
should be changed to:
“…receiving assistance data with relative position information from one or more sidelink Ues;”
See argument c) above.

.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2, 4, 8 - 9, 11, 15 - 18, 20, 22, 24 - 25, 27, 31 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20180217224).
	
Regarding claim 1, Jain discloses a method for supporting positioning of a user equipment (UE) performed by the UE (Title; Abstract), comprising:
receiving from a location server (Fig. 3, block 304); assistance data comprising position information of base stations (Fig. 3, block 304; [0038], 1st sentence);
receiving reference signals from the base stations (Abstract discloses UE receives PRS and/or CRS signals; [0004]; [0038] discloses receiving PRS and CRS signals; Fig. 3, blocks 306, 308);
performing positioning measurements of the reference signals received from the base stations (Fig. 3, block 310; [0039], 1st sentence).

Jain does not explicitly disclose in Fig. 3, receiving relative position information between base stations and sending to the location server for UE assisted positioning at least a portion of the positioning measurements based on the assistance.

However, Jain discloses obtaining position information of base stations. Calculating the relative position from the position information between base stations is an obvious extension or obvious to try. Under Rationales for Obviousness (MPEP 2143, Rationales E, F), this is not considered patentable.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to compute relative position from the position information as relative position can be used to determine which base stations are far off, thereby eliminating them from the position measurement, as their signal strength, SNR would be poor.
Further, Jain discloses, in a different embodiment in Fig. 2, sending to the location server for UE assisted positioning at least a portion of the positioning measurements based on the assistance (Fig, 2, step G; [0039] discloses “The RSTD measurements and SPS measurements from UE 100 may be provided to the location server 130 as location information in step G, and the location server 130 may determine the location of the UE 100”). 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to combine the methods in Fig. 2, step G and Fig. 3, as this would enable the UE to provide a portion of the measurements to the location server, so that the location server can complete the position determination. This reduces the computational requirements of the UE.

Regarding claim 2, Jain does not explicitly disclose the relative position information for the base stations comprises at least one of distances between the base stations, angles between the base stations, or a combination thereof.
However, Jain discloses obtaining the position information (claim 1, 1st limitation). Calculating the distance from the position information is an obvious extension or obvious to try. Under Rationales for Obviousness (MPEP 2143, Rationales E, F), this is not considered patentable.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to compute distance from the position information as distance can be used to determine which base stations are far off, thereby eliminating them from the position measurement, as their signal strength, SNR would be poor.

Regarding claim 4, Jain does not explicitly disclose performing outlier rejection of the positioning measurements based on the relative position information for the base stations; and selecting the at least the portion of the positioning measurements to send to the location server based on the outlier rejection of the positioning measurements.
However, the same argument as in claim 2 applies here. Distant base stations can be eliminated from the computation since their SNR, signal strength may be weak and including them would therefore lead to erroneous results. Under Rationales for Obviousness (MPEP 2143, Rationales E, F), it would be obvious for one of ordinary skill in the art to eliminate them since their position/distance is known. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to do outlier rejection and use positioning measurements based on outlier rejection, as this would improve the results for the reasons listed above.

Claim 8 is similarly analyzed as claim 1, with claim 8 reciting equivalent apparatus limitations. Additional limitations of a wireless transceiver configured to wirelessly communicate with entities in a wireless network; at least one memory; at least one processor coupled to the wireless transceiver and the at least one memory are disclosed by Jain (Fig. 2, elements 510, 530, 580; Fig. 1 shows wireless network).

Claim 9 is similarly analyzed as claim 2.

Claim 11 is similarly analyzed as claim 4.

Claim 15 is similarly analyzed as claim 1.

Claim 16 is similarly analyzed as claim 4.

Claim 17 is similarly analyzed as claim 1, with the difference being that the position is determined by the location server, instead of by the UE.  Position determined by the location server is disclosed by Jain ([0039], last sentence states “The user equipment may determine the location of the user equipment using the ranging information or may provide the ranging information to a location server, which may determine the location of the user equipment.”).

Claim 18 is similarly analyzed as claim 2.

Claim 20 is similarly analyzed as claim 4.

Claim 22 is similarly analyzed as claim 1. Sending the relative position of a sidelink UE is an obvious variation of sending it for a base station. Under Rationales for Obviousness (MPEP 2143, Rationales E, F), this is obvious to try or an obvious variation.  
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the relative position of a sidelink UE as this would be useful in determining other UEs position, if it were nearby and it’s position were known.

Claim 24 is similarly analyzed as claim 1. In addition, Jian discloses: A location server (Fig. 2, block 130)  configured for supporting positioning of a user equipment (UE) 9Fig. 2, block 100), comprising: an external interface configured to communicate with entities in a wireless network (Figs. 1 & 2 show interaction between 100, 130; interface inherent); at least one memory; at least one processor coupled to the external interface (memory and processor inherent in a server).

Claim 25 is similarly analyzed as claim 2.

Claim 27 is similarly analyzed as claim 4.

Claim 31 is similarly analyzed as claim 24.	

Claim 32 is similarly analyzed as claim 27.


Claims 5 - 7, 12 - 14, 21, 23, 28 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20180217224) in view of Hu et al. (US 20220038943).

Regarding claim 5, Jain does not disclose receiving assistance data with relative position information from one or more sidelink UEs;
performing positioning measurements of reference signals received from the one or more sidelink UEs;
and sending to the location server for the UE assisted positioning at least a portion of the positioning measurements of the reference signals received from the one or more Qualcomm Ref. No. 2101380 62sidelink UEs based on the assistance data with the relative position information for the one or more sidelink UEs. 
In the same field of endeavor, however, Hu discloses receiving assistance data with relative position information from one or more sidelink UEs ([0046]; Fig., 1A shows 101a and 101b with sidelink).
Obtaining reference signals received from the one or more sidelink UEs is obvious to try or an obvious variation of receiving them from a base station (Rationales for Obviousness (MPEP 2143, Rationale E, F). Sending a reference signal from a UE might be advantageous if the UE is closer than the base station.
Jain does not explicitly disclose in Fig. 3, sending to the location server for UE assisted positioning at least a portion of the positioning measurements based on the assistance.
However, Jain discloses, in a different embodiment in Fig. 2, sending to the location server for UE assisted positioning at least a portion of the positioning measurements based on the assistance data (Fig, 2, step G; [0039] discloses “The RSTD measurements and SPS measurements from UE 100 may be provided to the location server 130 as location information in step G, and the location server 130 may determine the location of the UE 100”). 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to combine the methods in Fig. 2, step G and Fig. 3, and the method of Hu, as this would enable the UE to provide a portion of the measurements to the location server, so that the location server can complete the position determination. This reduces the computational requirements of the UE.

Regarding claim 6, Jain discloses the assistance data with the relative position information for the one or more sidelink UEs is received from the location server or from the one or more sidelink UEs (Fig. 3, block 304; [0038], 1st sentence).

Regarding claim 7, Jain does not explicitly disclose the assistance data with the relative position information for the one or more sidelink UEs comprises at least one of distance or angle between each sidelink UE and each base station or other sidelink UE or signal strength measured by each sidelink UE from transmissions from each base station or other sidelink UE.
However, Jain discloses obtaining the position information (claim 1, 1st limitation). Calculating the distance from the position information is an obvious extension or obvious to try. Under Rationales for Obviousness (MPEP 2143, Rationales E, F), this is not considered patentable.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to compute distance from the position information as distance can be used to determine which base stations are far off, thereby eliminating them from the position measurement, as their signal strength, SNR would be poor.

Claim 12 is similarly analyzed as claim 5.

Claim 13 is similarly analyzed as claim 6.

Claim 14 is similarly analyzed as claim 7.

Claim 21 is similarly analyzed as claim 5.

Claim 23 is similarly analyzed as claim 7.

Claim 28 is similarly analyzed as claim 5.

Claim 29 is similarly analyzed as claim 6.

Claim 30 is similarly analyzed as claim 7.

Allowable Subject Matter
Claims 3, 10, 19, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to UE position determination:
Gunnarsson et al. (US 11240776) disclose methods Performed Therein For Managing Positioning Of The Wireless Device


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632